Appeal by defendant from 12 judgments of the Supreme Court, Queens County (Ferraro, J.), each rendered November 12,1982, convicting him of attempted burglary in the second degree, robbery in the third degree, burglary in the second degree, and robbery in the first degree (nine counts), upon his pleas of guilty, and imposing sentences.
Judgments affirmed.
We have reviewed the record and agree with defendant’s assigned counsel that there are no meritorious issues that could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf. People v Gonzalez, 47 NY2d 606). Mangano, J. P., Gibbons, Bracken and Niehoff, JJ., concur.